No. 94-387
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1995


IN RE THE PATERNITY AND CUSTODY OF:
J.E.H., a minor child.
SEAN HOLMAN,
          Petitioner and Respondent,
     v
SAMANTHA BEAUBIEN,
          Respondent and Appellant.



APPEAL FROM:   District Court of the Eighth Judicial District,
               1n and for the County of Cascade,
               The Honorable Joel G. Roth, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Brett C. Asselstine, Attorney at Law, Great Falls,
               Montana
          For Respondent:
               Nathan J. Hoines and Marvin Anderson, Attorneys
               at Law, Great Falls, Montana


                               Submitted on Briefs:   June 15, 1995
                                           Decided:   July 25, 1995
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.

        Samantha Beaubien appeals the decision of the Eighth Judicial

District Court, Cascade County, granting Sean Holman's                       motion to
modify the parties' custody agreement.                   We affirm

        The sole issue is whether the District Court erred in granting

Holman's motion to modify the custody agreement.

        We review a district court's findings of fact concerning

modification of a custody agreement                     to determine whether the

findings     are    clearly     erroneous.        In Re the Marriage of McClain

(1993),    257 Mont. 371, 849 P.2d 194.            We review a district court's

conclusions of law to determine whether its interpretation of the

law is correct.        Steer,    Inc. v. Dept. of Revenue (1990), 245 Mont.
470,    803 P.2d 601

        Decisions concerning modification of primary custodial rights,

without altering the parties' status as joint legal custodians, are

governed by § 40-4-219, MCA.           In Re the Marriage of Johnson (1994),

266 Mont. 158, 879 P.2d 689.            In       Johnson, we concluded that:

        a motion or petition to modify child custody provisions
        in a dissolution decree which have the effect of substan-
        tially changing the primary residence of the parties'
        children, even though the formal designation of "joint
        custody" is retained, are to be construed as motions or
        petitions to terminate joint custody and must satisfy the
        jurisdictional requirements set forth in 5 40-4-219, MCA.

Johnson,    879 P.2d at 694.

        After    reviewing    the   record,       we conclude that the District

Court     correctly    determined    that        the   requirements   of   § 40-4-219,

MCA, had been satisfied.             The record indicates that a change of

circumstances occurred necessitating a modification of custody to

                                             2
serve the child's best interest.     The record also supports the
District Court's conclusion that allowing J.E.H.'s mother to retain

custody seriously endangered J.E.H.'s   physical, mental, moral or

emotional health and the harm likely to be caused by a change of
environment is outweighed by its advantages to her.       The record

also indicates that J.E.H.'s mother willfully and consistently

attempted to frustrate or deny the father's visitation rights.   See
§ 40-4-219, MCA.

     We conclude that the District Court's findings are not clearly

erroneous and its interpretation of the law is correct.   According-

ly, we affirm the decision of the District Court.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court

1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document

with the Clerk of the Supreme Court and by a report of its result

to the State Reporter and West Publishing Company.




                                         Vhief Justice

We concur:




                                 3
prepaid, to the




COURT


-